Citation Nr: 1453307	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  07-17 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for chronic obstructive pulmonary disease (COPD) prior to February 27, 2009.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel











INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1963 to July 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This matter was remanded by the Board in February 2009 for additional development.  The purposes of the remand have been met, and this matter may now be adjudicated on its merits.

The Veteran has raised the issue of entitlement to service connection for a disability manifesting as memory loss as secondary to his COPD.  This matter has not been developed nor adjudicated by the Agency of Original Jurisdiction (AOJ) and is not currently before the Board.  Therefore, this issue is referred to the AOJ.


FINDING OF FACT

In resolving all doubt in the Veteran's favor, it is as likely as not that the Veteran had an episode of respiratory failure and required outpatient oxygen therapy, which was not prescribed, as early as December 26, 2002, the effective date of service connection.    


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for COPD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.97, Diagnostic Code 6604 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Consistent with the facts, separate evaluations may be assigned for separate periods of time based on the facts found-that is, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  The Veteran's rating is currently staged by the RO, with assigned ratings of 30 percent from December 26, 2002, to February 26, 2009, and of 100 percent from February 27, 2009, and thereafter.  See 38 C.F.R. § 4.97, DC 6604 (2014). 

Under DC 6604, a 30 percent evaluation is warranted for pulmonary function tests showing FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) 56-65 percent.  A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value; or FEV-1/FVC of less than 40 percent; or DLCO (SB) of less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonae (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.  Id.

In February 2009, the Veteran was prescribed outpatient oxygen therapy, which resulted in his rating increase to 100 percent.  He alleges that he actually required oxygen therapy much earlier than that, and that he also suffered episodes of respiratory failure prior to then.  He argues he is entitled to a 100 percent rating earlier than February 2009.

In June 2010, his private physician drafted an opinion addressing these arguments.  He indicated having reviewed the Veteran's records, including a September 2004 X-ray report that showed atelectasis of the left lung.  He opined that it was as likely as not that the Veteran experienced respiratory failure that required steroid therapy, which pre-dated his September 2004 chest X-ray.  He opined that it was likely that he had at least one episode of acute respiratory failure as early as March 2003, and that he would have benefitted from oxygen therapy at that time.  

VA treatment records reveal the Veteran was prescribed injectable steroids in March 2003 (methylprednisol ACE was noted as an "active" prescription during a March 3, 2003, appointment, and Depomedrol was prescribed on March 20, 2003).  VA treatment records also document his complaints of increased shortness of breath in February and March 2003.  He said that his prescribed inhaler was insufficient to relieve his symptoms on March 20, 2003.

The March 2014 VA examiner did not agree with the June 2010 private opinion.  He noted the Veteran did not have any diagnosed episodes of acute respiratory failure or documented hospitalizations for respiratory failure.  He indicated that neither the need for steroid therapy nor the atelectasis diagnosis signified respiratory failure, in and of themselves, making the private doctor's assertions less likely.  He said the Veteran has used oxygen intermittently throughout the years, but not prior to 2009 based on the documented records.  

The Board finds both medical reports competent and probative, as each reviewed the records and provided opinions based on the evidence contained therein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Clearly, the physicians take opposing viewpoints, which places the evidence for and against an increased rating in relative equipoise.  Under these circumstances, the benefit of the doubt is accorded to the Veteran, and the Board concludes that his need for oxygen therapy coincided with steroid therapy prescribed in March 2003, as per his private physician's opinion.  
As noted above, he was prescribed two steroid injections in March 2003.  It is unclear when the methylprednisol ACE (noted on March 3, 2003) was prescribed.  The VA treatment note indicates that this injection was being "continued," signifying that it had been previously prescribed.  As the medical records for this time period are limited, and in resolving all doubt in the Veteran's favor, the Board finds that the effective date for his 100 percent rating is December 26, 2002, the effective date of service connection, because it is factually ascertainable that he was taking steroids in or around that time, which his private doctor opined were necessary for acute respiratory failure.  See 38 C.F.R. § 3.400(o)(2).  


ORDER

An initial 100 percent rating for COPD is granted.



____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


